Title: John Adams to Abigail Adams, 22 January 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia January 22 1794
          
          I am weary of this Scæne of Dulness. We have done nothing and Shall do nothing this Session, which ought to be done, unless We Should appropriate a Sufficient Sum of Money, for treating with the Algerines. We are afraid to go to War, though our Inclinations and Dispositions are Strong enough to join the French Republicans. It is happy that our Fears are a Check to our Resentments: and our Understandings are better than our Hearts.
          One Day Spent at home would afford me more inward Delight and Comfort than a Week or a Winter in this Place.
          We have frequent Rumours and Allarms about the yellow fever: but when they come to be traced to their Sources they have hitherto proved to be false. There is one at present in Circulation which is not quite cleared up, and the Weather is extreamly warm, muggy foggy and unfavourable for the Season.
          The River is open and some Say is never frozen over after this time. Others Say there have been Instances in the last Week in January.
          Thomas visits me of Evenings and We converse concerning Hampden and Faulkland, Charles and Oliver Essex and Rupert of whose Characters and Conduct he reads every day in Lord Clarendon. I fear he makes too many Visits in Families where there are young Ladies. Time is Spent and nothing learn’d. Pardon me,! Disciple of Woolstoncroft! I never relished Conversations with Ladies accepting with one at a time and alone rather than in Company. I liked not to loose my time.
          I begin now to think All time lost, that is not employed in Farming. innocent, healthy gay, elegant Amusement! enchanting Employment! how my Imagination roves over my rocky Mountains and through my brushy Meadows!
          yours &c
        